97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Roy C. HENDERSON, Appellee,v.Marvin EVANS, Eddie Yarbrough, Ivan King and LutherAlexander, Appellants.
No. 96-1259.
United States Court of Appeals, Eighth Circuit.
Submitted Sept.9, 1996.Filed Sept. 17, 1996.

Before BOWMAN, BRIGHT and LOKEN, Circuit Judges.
PER CURIAM.


1
Roy C. Henderson, an inmate of the Arkansas Department of Correction, brought a 42 U.S.C. § 1983 action against several prison officials, alleging violations of the Eighth Amendment.  Ultimately a jury returned a verdict in Henderson's favor against one of the defendants and awarded Henderson $500 in damages.  Judgment was entered in accordance with the jury verdict.  In addition, the District Court granted a motion filed by Henderson's court-appointed attorney for attorney fees and expenses in the total amount of $10,487.80.


2
The state appeals, arguing that the court abused its discretion in failing to reduce the amount of fees and expenses requested by Henderson's counsel, considering that Henderson prevailed against only one of the defendants and on less than all of his claims.  Having reviewed the case, we conclude that no abuse of discretion occurred.  Given the circumstances of the case, we cannot say that the award of fees and expenses is unreasonable in amount.


3
AFFIRMED. See 8th Cir.  R. 47B.